N-CSRS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09277 VIKING MUTUAL FUNDS (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31st Date of reporting period: June 30, 2017 Item 1. REPORT TO SHAREHOLDERS VIKING MUTUAL FUNDS Viking Tax-Free Fund for Montana Viking Tax-Free Fund for North Dakota Semi-Annual Report June 30, 2017 Investment Adviser Viking Fund Management, LLC PO Box 500 Minot, ND 58702 Principal Underwriter Integrity Funds Distributor, LLC* PO Box 500 Minot, ND 58702 Transfer Agent Integrity Fund Services, LLC PO Box 759 Minot, ND 58702 Custodian Wells Fargo Bank, N.A. Trust & Custody Solutions 801 Nicollet Mall, Suite 700 Minneapolis, MN 55479 *The Funds are distributed through Integrity Funds Distributor, LLC. Member FINRA VIKING TAX-FREE FUND FOR MONTANA VIKING TAX-FREE FUND FOR NORTH DAKOTA DEAR SHAREHOLDERS: Enclosed is the report of the operations for the Viking Tax-Free Fund for Montana (“Tax-Free Fund for MT”) and Viking Tax-Free Fund for North Dakota (“Tax-Free Fund for ND”) (each a “Fund”) for the six months ended June 30, 2017. Each Fund’s portfolio and related financial statements are presented within for your review. Economic Recap The Federal Open Market Committee’s (“FOMC” or “Committee”) statement in mid-March noted that the labor market has continued to strengthen and that economic activity has continued to expand at a moderate pace. The Committee also noted that job gains remained solid and the unemployment rate was little changed. Household spending continued to rise moderately while business fixed investment appeared to have firmed somewhat. The Committee decided to raise the target range for the federal funds rate to 3/4 to 1 percent. From an economic perspective, the second quarter was more of the same, as the Committee’s statement in mid-June again noted that the labor market continued to strengthen and that economic activity had been rising moderately so far this year. The Committee also noted that job gains have moderated but have been solid, on average, since the beginning of the year, and the unemployment rate has declined. Household spending picked up in recent months, and business fixed investment continued to expand. The Committee continues to expect that, with gradual adjustments in the stance of monetary policy, economic activity will expand at a moderate pace and labor market conditions will strengthen somewhat further. In view of realized and expected labor market conditions and inflation, the Committee decided to raise the target range for the federal funds rate to 1 to 1-1/4 percent. The Committee expects that economic conditions will evolve in a manner that will warrant only gradual increases in the federal funds rate; the federal funds rate is likely to remain, for some time, below levels that are expected to prevail in the longer run. However, the actual path of the federal funds rate will depend on the economic outlook as informed by incoming data. Municipal Bond Market Recap Returns were positive for the municipal market in the first quarter of 2017, after two consecutive quarters of negative returns to finish 2016. The Fed's increase in the funds rate in mid-March had no net impact on bond market performance in the first quarter as it was highly anticipated.
